                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYMANTEC CORPORATION, et al.,                    Case No. 17-cv-04414-JST
                                                         Plaintiffs,
                                   8
                                                                                          ORDER DENYING EMERGENCY
                                                 v.                                       ADMINISTRATIVE MOTION FOR
                                   9
                                                                                          RELIEF FROM SCHEDULING ORDER
                                  10     ZSCALER, INC.,
                                                                                          Re: ECF No. 112
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Zscaler’s emergency administrative motion for relief from

                                  14   this Court’s scheduling order setting deadlines related to claim construction. ECF No. 112.

                                  15   Plaintiff Symantec opposes the motion. ECF No. 115. Having considered both parties’ filings,

                                  16   the Court hereby DENIES Zscaler’s administrative motion for relief. All deadlines remain as

                                  17   previously set.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 12, 2018
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
